DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 12-13, and 19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Koster et al. (US Patent 9,225,833).
Regarding claim 1, Koster discloses a system, comprising: a network interface to a network; a storage device; and a processor comprising a non-transitory memory having machine-readable instructions that cause the processor (see fig. 1) to: analyze a communication between a customer, utilizing a customer communication device, and an agent utilizing an agent communication device to communicate via the network (col. 11, lines 62- col. 12, lines 67 – speech is analyzed for certain keyword sets; see fig. 2a and 2b); determine a live content of the communication (col. 12, lines 52-67); determine a match of the live content to a record of a number of records maintained in the data storage, wherein the record comprises provided content that has not yet been provided in the communication (col. 13, lines 1-18; col. 14, lines 21-39); and insert the provided content to communication for presentation by the customer communication device (col. 14, lines 47-57).
	Regarding claim 2, Koster discloses a wherein the record comprises the provided content further comprising at least one of: an audio recording wherein inserting the provided content further comprises playback of the audio recording (col. 14, lines 47-57) or speech generation settings wherein inserting the provided content further comprises the processor executing the machine-readable instructions to generate speech of the provided content.
Regarding claim 8, Koster discloses wherein: the data storage comprises a configuration record having a configured content portion; and the machine-readable instructions further cause the processor to customize the provided content with at least one of the addition of the configured content portion prior for insertion into the communication (col. 11, lines 50-65).
	Regarding claim 9, Koster discloses wherein the machine-readable instructions further cause the processor to: determine the match, with varying degrees of certainty, between the live content and each of a plurality of records of the number of records; and insert the provided content associated with one of the plurality of records of the number of records having the highest degree of certainty (col. 10, lines 24-51).
	Regarding claim 12, see rejection of claim 1.
	Regarding claim 13, see rejection of claim 2.
	Regarding claim 19, see rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US Patent 9,225,833) in view of Rawle, Jerry (US Pub 2008/0195659).
	Regarding claim 3, Koster discloses a system to analyze a communication between a customer and an agent (col. 12, lines 52-67).
Koster does not disclose wherein the machine-readable instructions further cause the processor to, prior to the communication between the customer and the agent: access a plurality of prior communications between the agents and an associated plurality of prior customers; and analyze the plurality of prior communications for frequency of use of multi-word phrases within each of the plurality of prior communications, and upon determining an outlier of the multi-word phrases having at least one of a statistically significant usage or a statistically significant increase in usage, populating one of the number of records with the outlier as provided content for the one of the number of records.
	Rawle discloses wherein the machine-readable instructions further cause the processor to, prior to the communication between the customer and the agent: access a plurality of prior communications between the agents and an associated plurality of prior customers; and analyze the plurality of prior communications for frequency of use of multi-word phrases within each of the plurality of prior communications, and upon determining an outlier of the multi-word phrases having at least one of a statistically significant usage or a statistically significant increase in usage, populating one of the number of records with the outlier as provided content for the one of the number of records (para 0031, 0032, 0035, 0037).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Koster with the teachings of Rawle in order to present recommended responses in a list sorted by a ranking of importance so as to improve customer service (Rawle, para 0027).
Regarding claim 4, Rawle discloses wherein the processor accesses the plurality of prior communications comprising a plurality of prior communications between a pool of agents and an associated pool of prior customers (para 0031, 0032, 0035, 0037).
Regarding claim 10, Koster discloses wherein the machine-readable instructions further cause the processor to: determine the match, with varying degrees of certainty, between the live content and each of a plurality of records of the number of records (col. 10, lines 24-51).
Koster does not disclose present an ordered list of indicia of the records having list elements associated with the plurality of records to the agent communication device; and upon receiving an input on the agent communication device selecting one of the ordered list, insert the provided content associated selected one of the ordered list.
	Rawle discloses present an ordered list of indicia of the records having list elements associated with the plurality of records to the agent communication device; and upon receiving an input on the agent communication device selecting one of the ordered list, insert the provided content associated selected one of the ordered list
 (para 0027, 0035).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Koster with the teachings of Rawle in order to present recommended responses in a list sorted by a ranking of importance so as to improve customer service (Rawle, para 0027).
	Regarding claim 14, see rejection of claim 3.
	Regarding claim 15, see rejection of claim 4.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US Patent 9,225,833) in view of Jayapalan et al. (US Patent 9,172,805).
	Regarding claim 5, Koster discloses a system to analyze a communication between a customer and an agent (col. 12, lines 52-67).
Koster does not disclose wherein insertion of the provided content comprises the processor executing the machine-readable instructions to modify the provided content to resemble speech provided by the agent.
Jayapalan discloses wherein insertion of the provided content comprises the processor executing the machine-readable instructions to modify the provided content to resemble speech provided by the agent (col. 2, lines 25-43).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Koster with the teachings of Jayapalan in order to modulate a statement using a agent’s voice data in order to mimic the agent (Jayapalan, col. 2, lines 25-43).
Regarding claim 6, Jayapalan discloses wherein the instructions to modify the provided content comprise instructions to alter at least one of tone, pace, emotion, or inflection of the provided content to match an associated at least one of the tone, pace, emotion, or inflection of the speech provided by the agent (col. 6, lines 51-67) 
	Regarding claim 16, see rejection of claim 5.
	Regarding claim 17, see rejection of claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US Patent 9,225,833) in view of Riahi et al. (US Pub 2014/0270108).
	Regarding claim 7, Koster discloses a system to analyze a communication between a customer and an agent (col. 12, lines 52-67).
Koster does not disclose wherein the provided content inserted into the communication comprises at least one of voice, text, or video overlay of at least the mouth of the agent to present a video image of the agent, as presented to the customer communication device, as appearing to speak the provided content.
Riahi discloses wherein the provided content inserted into the communication comprises at least one of voice, text, or video overlay of at least the mouth of the agent to present a video image of the agent, as presented to the customer communication device, as appearing to speak the provided content (para 0097).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Koster with the teachings of Riahi in order to enhance human-computer interaction by simulating real-world conversations and experience (Riahi, para 0192).
	Regarding claim 18, see rejection of claim 7.

Allowable Subject Matter
Claims 20 is allowed over the prior art of record. And Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652